SILBÉRMAN, Circuit Judge,
concurring:
I concur in all of the court’s opinion except for the penultimate paragraph. That paragraph is pure dicta which is patently unnecessary for our disposition of this case. The relative consequences of rulemaking versus adjudication for standing purposes, moreover, is a subject of great subtlety and we certainly should not discuss it unless it is necessary for our decision. Compare Radiofone, Inc. v. FCC, 759 F.2d 936, 938 (separate opinion of Scalia, J.) with id. at 941 (Edwards, J., concurring) (“Given the present posture of the case, I find it unnecessary to ponder the abstract question whether a petitioner has standing to challenge an agency action on the basis of the ‘precedential effect of the agency’s rationale in later adjudication’ ”). Cases such as International Brotherhood of Electrical Workers v. ICC, 862 F.2d 330 (D.C.Cir.1988) and Better Government Association v. Department of State, 780 F.2d 86 (D.C.Cir.1986) merely illustrate the principle that despite a disposition which favors a given party it might still challenge a general rule if that rule remains in existence and creates a cognizable harm through its effects on that party’s future rights.1 Close analysis of those cases reveals that each determination for *367standing purposes turns to a great extent on the unique facts of each case, especially on the possibility that the continued validity of the rule creates the prospect that the same plaintiff can be injured by its operation in the future. See International Bhd. of Elec. Workers, 862 F.2d at 334, Better Gov’t Ass’n, 780 F.2d at 90-92. Thus, then-Judge Scalia drew a distinction between the standing of competitors to contest the grant of licenses in rulemaking and adjudicatory proceedings. In the former, the threat of issuance of more licenses was a continuing one, thus preserving competitors’ standing even if they prevailed in the specific case on the challenge to the rule “as applied.” In the latter, no rule was promulgated to be applied in the future and thus no injury to the competitors once the license is not granted, regardless of the agency’s reasoning. See Radiofone, 759 F.2d at 938-39. Nothing in the opinion analyzed the same issue from the perspective of the license seeker.

. Counsel for the FCC did state ac oral argument, after his attention was drawn to cases cited above, that a rulemaking which has future effects on the litigants would present a different case for Article III injury analysis but that hardly justifies an effort by this court to announce a broad rule in dicta.